Title: To George Washington from Thomas Jefferson, 29 October 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Oct. 29. 1792.

The Secretary of State has had under consideration the Report of the proceedings of the Secretary of the Territory of the U.S. North West of the Ohio in the absence of the Governor from January the 1st to June 30th 1792. and
Reports to the President of the United States that there is nothing contained therein which requires any thing to be done on the part of the President of the United States.

Th: Jefferson

